 
 
[logo.jpg]

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), made as of the 8th day of
November, 2005 (the “Effective Date”), by and between GoAmerica, Inc., a
Delaware corporation (the “Company”), and Wayne D. Smith (the “Employee”).
 
RECITALS
 
WHEREAS, the Company appointed the Employee as Executive Vice President, General
Counsel and Secretary as of March 30, 2005;
 
WHEREAS, the Company desires to secure the continued employment of the Employee
in accordance with the provisions of this Agreement; and
 
WHEREAS, the Employee desires and is willing to accept continued employment with
the Company in accordance herewith.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.  Term. The Company hereby agrees to continue to employ the Employee and the
Employee hereby agrees to continue to serve the Company, pursuant to the terms
and conditions of this Agreement as of the Effective Date, in the position of
Executive Vice President, General Counsel and Secretary of the Company (or,
subject to the Employee’s consent, which shall not be unreasonably withheld, in
such alternate position of equal or greater responsibility as the Company shall
determine in its reasonable discretion in an area of the Employee’s primary
competency). The initial term of this Agreement shall be deemed to have
commenced on the Effective Date and shall expire on the two year anniversary
thereof (the “Initial Term”). On the expiration of the Initial Term and on each
yearly anniversary thereof, the Agreement shall automatically renew for an
additional one-year period (each a “Renewal Term”), unless sooner terminated or
amended as provided herein in accordance with the provisions of Section 5 or
unless either party notifies the other party in writing of its intentions not to
renew this Agreement not less than ninety (90) days prior to such expiration
date or anniversary, as the case may be.
 
2.  Positions and Duties. The Employee’s duties hereunder shall be those which
shall be prescribed from time to time by the Chief Executive Officer or the
Board of Directors of the Company in accordance with the bylaws of the Company
and which customarily accompany the title of General Counsel of a company of
similar size and purpose. The employee will also hold such other executive
offices in the Company and its subsidiaries to which he may be elected,
appointed or assigned by the Chief Executive Officer or the Board of Directors.
The Employee shall devote his full working time, energy and skill (reasonable
absences for vacations and illness excepted), to the business of the Company as
is necessary in order to perform such duties faithfully, competently and
diligently; provided, however, that notwithstanding any provision in this
Agreement to the contrary, the Employee shall not be precluded from devoting
reasonable periods of time required for serving as a member of boards of
companies which have been approved by the Board of Directors of the Company or
participating in non-business organizations so long as such memberships or
activities do not interfere with the performance of the Employee’s duties
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
3.  Compensation. During the term of this Agreement, the Employee shall receive,
for all services rendered to the Company hereunder, the following (hereinafter
referred to as “Compensation”):
 
(a)  Base Salary. For the term hereof, the Employee shall be paid an annual base
salary equal to $165,000; provided, however, that the Employee’s annual base
salary shall be increased to $185,000 as of the end of the Company’s first
fiscal quarter after the Effective Date for which the Company reports (or would
have been able to report but for extraordinary charges that are not expected to
recur) EBIDTA profitability as determined by the Company’s independent auditors.
The Employee’s annual base salary shall be payable in equal installments in
accordance with the Company's general salary payment policies but no less
frequently than monthly. Such base salary shall be reviewed no less than
annually and any increases in the amount thereof shall be determined by the
Board of Directors of the Company or a compensation committee formed by the
Board of Directors (the “Compensation Committee”) of the Company no later than
at and as of each March 30th during the term hereof. Such base salary may be
decreased only if done in conjunction with similar pro rata decreases in base
salary for other executives within the Company.
 
(b)  Bonuses. For the fiscal year ending December 31, 2006 and each fiscal year
thereafter, the Employee shall be eligible to receive an annual bonus according
to a mutually agreed upon bonus plan to be established by Board of Directors of
the Company or the Compensation Committee thereof. Nothing herein shall be
construed as a guarantee of any such bonus.
 
(c)  Incentive Compensation. The Employee shall be eligible for awards from the
Company’s incentive compensation plans, including without limitation any stock
award plans applicable to high level executive officers of the Company or to key
employees of the Company or its subsidiaries, in the discretion of the Company’s
Board of Directors or the Compensation Committee thereof.
 
In addition to the general incentive compensation contemplated in the
immediately preceding paragraph, the Company is granting to the Employee, as of
the Effective Date, fifty five thousand (55,000) shares of the Company’s common
stock, which shall vest in one third (1/3) increments on each of the first,
second and third year anniversaries of the Effective Date, unless otherwise
provided in this Agreement.
 
(d)  Benefits. The Employee and his “dependents,” as that term may be defined
under the applicable benefit plan(s) of the Company, shall be included, to the
extent eligible thereunder, in any and all plans, programs and policies which
provide benefits for employees and their dependents. Such plans, programs and
policies may include health care insurance, long-term disability plans, life
insurance, supplemental disability insurance, supplemental life insurance,
holidays and other similar or comparable benefits made available to the
Company’s employees.
 
 
2

--------------------------------------------------------------------------------

 
(e)  Expense Allowances. Subject to and in accordance with the Company’s
policies and procedures and in accordance with the Company’s payroll practices
but no less frequently than monthly, the Company shall provide to the Employee
(i) a maximum discretionary expense allowance of up to nine thousand dollars
($9,000.00) per Company fiscal year (pro-rated for any partial period) to be
used by Employee for his own automobile lease or similar finance payments,
insurance, club and organization dues or memberships, travel upgrades,
technology devices, and similar executive perquisites and related taxes during
the term of this Agreement, and, in addition to the foregoing, (ii)
reimbursement for all reasonable and necessary business-related expenses
incurred by the Employee on behalf of the Company or any of its subsidiaries,
including directly related tolls, gasoline and parking, upon presentation of
itemized accounts. The Employee shall not, directly or indirectly, bind or make
the Company a party to, or execute in the name of any Company entity or under
the appearance of corporate or agency authority, any agreement or similar
arrangement or understanding, express or implied, relating to payments to third
parties of any of the amounts contemplated in or relating to clause (i) of the
immediately foregoing sentence without the prior express written approval of the
Company’s Board of Directors or the Compensation Committee thereof.
 
4.  Absences. The Employee shall be entitled to vacations of no less than four
(4) weeks per calendar year, absences because of illness or other incapacity,
and such other absences, whether for holiday, personal time, or for any other
purpose, as set forth in the Company’s employment manual or current procedures
and policies, as the case may be, as the same may be amended from time-to-time.
 
5.  Termination. In addition to the events of termination and expiration of this
Agreement provided for in Section 1 hereof, the Employee’s employment hereunder
may be terminated only as follows:
 
(a)  Without Cause. The Company may terminate the Employee’s employment
hereunder without cause only upon action by the Board of Directors of the
Company, and upon no less than ninety (90) days prior written notice to the
Employee. The Employee may terminate employment hereunder without cause upon no
less than ninety (90) days prior written notice to the Company.
 
(b)  For Cause, by the Company. The Company may terminate the Employee’s
employment hereunder for cause immediately and with prompt notice to the
Employee, which cause shall be determined in good faith solely by the Board of
Directors of the Company. “Cause” for termination shall include, but is not
limited to, the following conduct of the Employee:
 
(i)  Material breach of any provision of this Agreement by the Employee, which
breach shall not have been cured by the Employee within sixty (60) days of
receipt of written notice of said breach (or such shorter period within which to
cure as is reasonable under the circumstances if the Company reasonably expects
irreparable injury from a delay of sixty (60) days), including reasonable detail
of the breach and the conduct required to cure, unless the nature of the breach
is such that it cannot reasonably be expected to be cured within such time;
 
(ii)  Gross misconduct as an employee of the Company, including but not limited
to: misappropriating any funds or property of the Company; attempting to
willfully obtain any personal profit from any transaction in which the Employee
has an interest which is adverse to the interests of the Company; or any other
act or omission which substantially impairs the Company's ability to conduct its
ordinary business in its usual manner;
 
 
3

--------------------------------------------------------------------------------

 
(iii)  Continuing unreasonable neglect or refusal to perform the duties assigned
to the Employee under or pursuant to this Agreement;
 
(iv)  Conviction of a felony (including pleading guilty or no contest to a
felony or lesser charge which results from plea bargaining); or
 
(v)  Any other act or omission which subjects the Company or any of its
subsidiaries to substantial public disrespect, scandal or ridicule.
 
(c)  For Good Reason by Employee. The Employee may terminate employment
hereunder for Good Reason by written notice to the Company no more than thirty
(30) days after the occurrence of the event constituting Good Reason. Such
notice shall state an effective date no earlier than thirty (30) days after the
date notice is given to the Company, and the Company shall have ten (10)
business days from its receipt of such notice within which to cure and, in the
event of such cure, Employee’s notice in such case shall be of no further force
or effect. “Good reason” for termination by the Employee shall arise from the
following conduct of the Company or events without the Employee’s consent (other
than in connection with or subsequent to the termination or suspension of
Employee’s employment or duties for Cause or in connection with the Employee’s
Disability and excluding any isolated action not taken in bad faith and which is
promptly remedied by the Company after receipt of notice thereof from the
Employee):
 
(i)  Material breach of any provision of this Agreement by the Company, which
breach shall not have been cured by the Company within ten (10) business days of
receipt of written notice of said breach;
 
(ii)  Failure to maintain the Employee in a position commensurate with that
referred to in Section 1 of this Agreement, the assignment to the Employee of
any duties inconsistent therewith or the Employee’s experience or abilities or
the withdrawal of a material portion of the Employee’s duties (other than in
connection with the disposition or termination of any Company business which
does not constitute a “Change of Control” hereunder), or a change in the
Employee’s reporting relationship such that the Employee does not report
directly to the Chief Executive Officer;
 
(iii)  A requirement that the Employee must, or in order to perform effectively
the Employee should reasonably expect to, perform his duties hereunder at a
location outside of a 25 mile radius from Hackensack, New Jersey other than
(A) business travel consistent with that required of employees with similar
positions at other companies similar in size and stage of development to the
Company, and (B) activities required in connection with the sale or merger of
the Company, provided that such activities are not required for more than three
consecutive months; or
 
(iv)  Upon a “Change of Control”, which shall mean the first to occur of any of
the following:
 
(aa) any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose, (i) the Company or any subsidiary of the Company, or (ii) any employee
benefit plan of the Company or any subsidiary of the Company, or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any plan which acquires beneficial ownership of voting securities of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing more than 30% of the combined voting power of the Company’s then
outstanding securities; provided, however, that no Change of Control will be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company, the grant or
exercise of any stock option, stock award, stock purchase right or similar
equity incentive, or the continued beneficial ownership by any party of voting
securities of the Company which such party beneficially owned as of the date
hereof; or
 
 
4

--------------------------------------------------------------------------------

 
(bb) persons, who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least 50% of the Incumbent Directors; but provided further, that any
such person whose initial assumption of office is in connection with an actual
or threatened election contest relating to the members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as defined in Section 13(d) and 14(d) of the Exchange Act) other than
the Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
 
(cc) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80% of the assets (other than cash and cash equivalents)
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or
 
(dd) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding anything in the foregoing, the definition of “Change of Control”
as used in this Section 5(c)(iv) shall not be deemed to include the transactions
contemplated by the Agreement and Plan of Merger, dated July 6, 2005, between
the Company and two of its subsidiaries, on the one hand, and Hands On Video
Relay Services, Inc., Hands On Sign Language Services, Inc., Ronald E. Obray and
Denise E. Obray, on the other hand.
 
 
5

--------------------------------------------------------------------------------

 
(d)  Death. The period of active employment of the Employee hereunder shall
terminate automatically in the event of his death.
 
(e)  Disability. In the event that the Employee shall be unable to perform
duties hereunder for a period of one hundred eighty (180) consecutive calendar
days or one hundred eighty (180) work days within any 360 consecutive calendar
days, by reason of disability as a result of illness, accident or other physical
or mental incapacity or disability, the Company may, in its discretion, by
giving written notice to the Employee, terminate the Employee's employment
hereunder as long as the Employee is still disabled on the effective date of
such termination.
 
(f)  Mutual Agreement. This Agreement may be terminated at any time by mutual
agreement of the Employee and the Company.
 
6.  Compensation in the Event of Termination. In the event that the Employee’s
employment pursuant to this Agreement terminates or is not renewed by the
Company, the Company shall pay the Employee compensation as set forth below:
 
(a)  By Employee for Good Reason; Termination by Company Without Cause;
Non-Renewal. Except as expressly noted otherwise, in the event this Agreement is
terminated by the Employee for Good Reason pursuant to Section 5(c) hereof; by
the Company without Cause pursuant to Section 5(a) hereof; or if the Company
elects not renew this Agreement, then:
 
(i)  the Company shall continue to pay to the Employee his annual base salary
and all other compensation and benefits provided for in Section 3 hereof (except
those benefits which the Company may not properly provide, pursuant to any
applicable Company benefit plan, policy or law) in the same manner as before
termination, for a period of one year (except in the event of non-renewal, in
which case the period shall be six months, the “Severance Period”). The
Company’s obligation to make payments to the Employee during the Severance
Period shall not be offset by any income the Employee receives from sources
other than the Company for work activity conducted by the Employee during the
Severance Period. To the extent the Employee receives any medical or health
benefits pursuant to this section, such benefits shall be provided as a
reimbursement (or direct payment at the sole election of the Company) to the
Employee of payments made pursuant to an election to continue benefits under
COBRA.
 
(ii)  Notwithstanding the terms of any stock award agreement to which the
Employee is a party to the contrary, (A) in the event of termination by the
Employee for Good Reason only, all stock options, restricted stock and similar
awards grants issued to the Employee shall immediately vest in the Employee, and
(B) the Employee may exercise any or all such options at any time within one (1)
year of the Employee’s termination date;
 
(iii)  the payments, rights and entitlements described in Section 6(a)(i) and
6(a)(ii) hereof, if any, shall only be made if the Employee shall first have
executed and delivered to the Company a valid general release of claims with
respect to his employment and the termination of such employment, in a form
reasonably acceptable to the Company.
 
(b)  By Company Upon Termination of Agreement Due to Employee's Death or
Disability. In the event of the Employee's death or if the Company shall
terminate the Employee's employment hereunder for disability pursuant to
Section 5(e) hereof, then:
 
(i)  in the event of a termination pursuant to Section 5(e) hereof, if eligible,
the Employee shall be entitled to benefits under any long-term disability plan
of the Company covering the Employee then in effect;
 
 
6

--------------------------------------------------------------------------------

 
(ii)  To the extent the Employee has not received or does not receive disability
or death benefits pursuant to any Company-paid benefit or similar plan of the
Company covering the Employee then in effect pursuant to the Employee Retirement
Income Security Act of 1974, as amended, the Company shall continue to pay the
base salary payable hereunder at the then current rate for one (1) year
following such death or such termination, to the Employee or his personal
representative, as applicable; and
 
(iii)  all other compensation and benefits provided for in Section 3, other than
any amounts due pursuant to Subsection 3(d) of this Agreement shall cease upon
such termination.
 
(c)  By Company for Cause or By Employee Without Good Reason. In the event that:
(i) the Company shall terminate the Employee's employment hereunder for Cause
pursuant to Section 5(b) hereof; or (ii) the Employee shall terminate employment
hereunder without Good Reason as defined in Section 5(c) hereof, then the
Employee’s rights hereunder shall cease as of the effective date of the
termination, including, without limitation, the right to receive the Base Salary
and all other compensation or benefits provided for in this Agreement, except
that the Company shall pay the Employee salary and other compensation which may
have been earned and is due and payable but which has not been paid as of the
date of termination.
 
7.  Effect of Termination. In the event of expiration or early termination of
this Agreement as provided herein, neither the Company nor the Employee shall
have any remaining duties or obligations hereunder except that:
 
(a)  The Company shall:
 
(i)  Pay the Employee's accrued salary and any other accrued benefits under
Section 3 hereof;
 
(ii)  Reimburse the Employee for expenses already incurred in accordance with
Section 3(e) hereof;
 
(iii)  To the extent required by law, pay or otherwise provide for any benefits,
payments or continuation or conversion rights in accordance with the provisions
of any benefit plan of which the Employee or any of his dependents is or was a
participant; and
 
(iv)  Pay the Employee or his beneficiaries any compensation due pursuant to
Section 6 hereof; and
 
(b)  The Employee shall remain bound by the terms of Section 8 hereof and
Exhibit A attached hereto.
 
8.  Restrictive Covenant.
 
(a)  The Employee acknowledges and agrees that he has access to secret and
confidential information of the Company and its subsidiaries and that the
following restrictive covenant is necessary to protect the interests and
continued success of the Company. Except as otherwise expressly consented to in
writing by the Company, until the termination of the Employee’s employment (for
any reason and whether such employment was under this Agreement or otherwise)
and for a period of one (1) year thereafter (the “Restricted Period”), provided
Employee receives the compensation specified in Section 6(a), if applicable, the
Employee shall not, directly or indirectly, acting as an employee, owner,
shareholder, partner, joint venturer, officer, director, agent, salesperson,
consultant, advisor, investor or principal of any corporation or other business
entity, engage, in any state or territory of the United States of America or
other country where the Company is actively doing business, in direct or
indirect competition with the business conducted by the Company or activities in
which the Company plans to conduct business.
 
 
7

--------------------------------------------------------------------------------

 
(b)  Nothing in this Section 8, whether express or implied, shall prevent the
Employee from being a holder of securities of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
or any privately held company; provided, however, that during the term of this
agreement, and with respect to any company which may be deemed to directly or
indirectly compete with the business conducted by the Company or with the
activities which the Company plans to conduct, the Employee holds of record and
beneficially less than one percent (1%) of the votes eligible to be cast
generally by holders of securities of such company for the election of
directors.
 
(c)  The Employee, as a condition of his continued employment, acknowledges and
agrees that he has reviewed and signed and will continue to be bound by all of
the provisions set forth in Exhibit A attached hereto, which is incorporated
herein by reference and made a part hereof as though fully set forth herein,
during the term of this Agreement, and any time hereafter.
 
(d)  The Employee acknowledges and agrees that in the event of a breach or
threatened breach of the provisions of this Section 8 or Exhibit A by Employee
the Company may suffer irreparable harm and therefore, the Company shall be
entitled, to the extent permissible by law, immediately to cease to pay or
provide the Employee any compensation being, or to be, paid or provided to him
pursuant to Sections 3 or 6 of this Agreement, and also to obtain immediate
injunctive relief restraining the Employee from conduct in breach or threatened
breach of the covenants contained in this Section 8. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of damages
from the Employee.
 
9.  Insurance. During the term of this Agreement, the Company shall maintain
standard directors and officers liability insurance in a face amount of no less
than $10,000,000.
 
10.  No Conflicts. The Employee has represented and hereby represents to the
Company that the execution, delivery and performance by the Employee of this
Agreement do not conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under any
contract, agreement or understanding, whether oral or written, to which the
Employee is a party or of which the Employee is or should be aware and that
there are no restrictions, covenants, agreements or limitations on his right or
ability to enter into and perform the terms of this Agreement, and agrees to
save the Company harmless from any liability, cost or expense, including
attorney’s fees, based upon or arising out of any such restrictions, covenants,
agreements, or limitations that may be found to exist.
 
11.  Waiver. The waiver by a party hereto of any breach by the other party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by a party hereto.
 
12.  Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company, and the Company shall be obligated
to require any successor to expressly assume its obligations hereunder and shall
have the right to assign its rights to enforce the provisions of Section 8 and
Exhibit A to any successor. This Agreement shall inure to the benefit of and be
enforceable by the Employee or his legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Employee may not assign any of his duties, responsibilities, obligations or
positions hereunder to any person and any such purported assignment by him shall
be void and of no force and effect.
 
 
8

--------------------------------------------------------------------------------

 
13.  Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing, and if personally delivered or when sent by
first class certified or registered mail, postage prepaid, return receipt
requested--in the case of the Employee, to his residence address as set forth
below, and in the case of the Company, to the address of its principal place of
business as set forth below, in care of the Chief Executive Officer and Chairman
of the Board of Directors of the Company or to such other person or at such
other address with respect to each party as such party shall notify the other in
writing.
 
14.  Construction of Agreement.
 
(a)  Governing Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the internal laws of the State of New
Jersey without reference to its principles regarding conflicts of law.
 
(b)  Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
(c)  Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.
 
15.  Entire Agreement. This Agreement and Exhibit A hereto contains the entire
agreement of the parties concerning the Employee’s employment and all promises,
representations, understandings, arrangements and prior agreements on such
subject, including but not limited to, the Employment Agreement, are merged
herein and superseded hereby. The provisions of this Agreement may not be
amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whom enforcement of any
amendment, modification, repeal, waiver, extension or discharge is sought. No
person acting other than pursuant to a resolution of the Board of Directors
shall have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto or to exercise any of the Company's rights to terminate or to
fail to extend this Agreement.
 
 
* * * * *

 
9

--------------------------------------------------------------------------------

 

 


 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
attested by its duly authorized officers, and the Employee has set his hand, all
as of the day and year first above written.
 
 
ATTEST:
________________________________
 
GoAmerica, Inc.
 
 
By:      ____________________     
Daniel R. Luis
Chief Executive Officer
   
 
WITNESS:
________________________________
 
EMPLOYEE
________________________________
 
Wayne D. Smith
 
 
Address: ________________________________    
   
________________________________

 


 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
GoAmerica, Inc.
 
EMPLOYEE’S INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
 
In consideration of my employment or continued employment by GoAmerica, Inc., a
Delaware corporation or any subsidiary or parent corporation thereof (the
“Company”), I hereby represent and agree as follows:
 
1.  I understand that the Company is engaged in the business of providing
communications services to the deaf and hard of hearing markets and related
services and that I may have access to or acquire information with respect to
Confidential Information (as defined below), including processes and methods,
development tools, scientific, technical and/or business innovations.
 
2.  Disclosure of Innovations. I agree to disclose in writing to the Company all
inventions, improvements and other innovations of any kind that I may make,
conceive, develop or reduce to practice, alone or jointly with others, during
the term of my employment with the Company, whether or not they are related to
my work for the Company and whether or not they are eligible for patent,
copyright, trademark, trade secret or other legal protection (“Innovations”).
Examples of Innovations shall include, but are not limited to, discoveries,
research, inventions, formulas, techniques, processes, tools, know-how,
marketing plans, new product plans, production processes, advertising, packaging
and marketing techniques and improvements to computer hardware or software.
 
3.  Assignment of Ownership of Innovations. I agree that all Innovations will be
the sole and exclusive property of the Company and I hereby assign all of my
rights, title or interest in the Innovations and in all related patents,
copyrights, trademarks, trade secrets, rights of priority and other proprietary
rights to the Company. At the Company's request and expense, during and after
the period of my employment with the Company, I will assist and cooperate with
the Company in all respects and will execute documents, and, subject to my
reasonable availability, give testimony and take further acts requested by the
Company to obtain, maintain, perfect and enforce for the Company patent,
copyright, trademark, trade secret and other legal protection for the
Innovations. I hereby appoint the President and Chief Executive Officer of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose.
 
4.  Protection of Confidential Information of the Company. I understand that my
work as an employee of the Company creates a relationship of trust and
confidence between myself and the Company. During and after the period of my
employment with the Company, I will not use or disclose or allow anyone else to
use or disclose any “Confidential Information” (as defined below) relating to
the Company, its products, suppliers or customers except as may be necessary in
the performance of my work for the Company or as may be authorized in advance by
appropriate officers of the Company. “Confidential Information” shall include
innovations, methodologies, processes, tools, business strategies, financial
information, forecasts, personnel information, customer lists, trade secrets and
any other non-public technical or business information, whether in writing or
given to me orally, which I know or have reason to know the Company would like
to treat as confidential for any purpose, such as maintaining a competitive
advantage or avoiding undesirable publicity. I will keep Confidential
Information secret and will not allow any unauthorized use of the same, whether
or not any document containing it is marked as confidential. These restrictions,
however, will not apply to Confidential Information that has become known to the
public generally through no fault or breach of mine or that the Company
regularly gives to third parties without restriction on use or disclosure. Upon
termination of my work with the Company, I will promptly deliver to the Company
all documents and materials of any nature pertaining to my work with the Company
and I will not take with me any documents or materials or copies thereof
containing any Confidential Information.
 
 
11

--------------------------------------------------------------------------------

 
5.  Other Agreements. I represent that my performance of all the terms of this
Agreement and my duties as an employee of the Company will not breach any
invention assignment agreement, confidential information agreement,
non-competition agreement or other agreement with any former employer or other
party. I represent that I have not and will not bring with me to the Company or
use in the performance of my duties for the Company any documents or materials
of a former employer that are not generally available to the public.
 
6.  Disclosure of this Agreement. I hereby authorize the Company to notify
others, including but not limited to customers of the Company and any of my
future employers, of the terms of this Agreement and my responsibilities
hereunder.
 
7.  Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and
monetary damages alone would not adequately compensate the Company. The Company
will therefore be entitled to injunctive relief to enforce this Agreement.
 
8.  Enforcement and Severability. I acknowledge that each of the provisions in
this Agreement are separate and independent covenants. I agree that if any court
shall determine that any provision of this Agreement is unenforceable with
respect to its term or scope such provision shall nonetheless be enforceable by
any such court upon such modified term or scope as may be determined by such
court to be reasonable and enforceable. The remainder of this Agreement shall
not be affected by the unenforceability or court ordered modification of a
specific provision.
 
9.  Governing Law. I agree that this Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey.
 
10.  Superseding Agreement. I understand and agree that this Agreement, as
Exhibit A to my Employment Agreement with the Company, contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings between the parties with
respect to its subject matter.
 
11.  Acknowledgments. I acknowledge that I have read this agreement, was given
the opportunity to ask questions and sufficient time to consult an attorney and
I have either consulted an attorney or affirmatively decided not to consult an
attorney. I understand that this agreement is a part of and does not alter the
terms of my Employment Agreement with the Company. I also understand that my
obligations under this Agreement survive the termination of my employment with
the Company.
 
 
12

--------------------------------------------------------------------------------

 
 


 